DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.

Claim Objection
Claim 8 is objected to because of an informality, which can be corrected as follows: In line 12 “filment” should be replaced by –filament--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-16, 22, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dallara et al. (2002/0188301) in view of McDevitt et al. (6,319,252).  1-4, 6, and 7, Dallara et al. disclose, at in least in figures 4a-6 and 13-16 and paragraphs [0031] to [0036], [0040] and [0041]; an insertion device, comprising: an elongate member (104) including a proximal end portion, a distal end portion and defining a lumen therethrough, the elongate member including a curved portion between the proximal end portion and the distal end portion, the distal end portion configured to frictionally couple (via friction between 104 and 112 and friction between 112 and 10) a tissue anchor (e.g., 10) thereto such that a first portion of the tissue anchor is disposed outside of the lumen defined by the elongate member (e.g., as shown in fig. 5b, wherein the anchor is fully outside of the lumen) and a second portion of the tissue anchor is disposed within the lumen defined by the elongate member when the tissue anchor is coupled to the elongate member (and when the anchor is partially deployed from the lumen as the elongate member is moved proximally, as described in para. [0034]).  (In other words, the second portion of the anchor is disposed in the lumen, and the first portion is outside of the lumen, when the insertion device is in an anchor deployment configuration between the configurations shown in figures 4a and 5a.) with the proximal end portion including a handle (102) defining a longitudinal axis, and a stylet (110) having a proximal end portion and a distal end portion and being configured to move from a first position to a second position with respect to the elongate member, the stylet being fixedly coupled to the handle and configured to engage the tissue anchor to remove the tissue anchor from the elongate member such that a longitudinal axis defined by the tissue anchor is disposed at an angle with respect to the longitudinal axis defined by the handle (e.g., as shown in fig. 5a), where the distal end portion of the stylet is configured to extend outside of the distal end portion of the elongate member when the stylet is in its first position (as seen in fig. 5a), where the distal end portion of the stylet is configured to contact a proximal end portion of a tissue anchor when the stylet is moved from its second position to its first position (as seen in fig. 4b), where the handle is slidably coupled to the proximal end portion of the elongate member, the handle having at least one groove (e.g., for receiving element 182 as seen in figs. 5a and 6), the proximal end of the elongate member includes a coupling member (170) having at least one protrusion (182) configured to engage the at least one groove or a coupling member (170) coupled to the proximal end portion of the elongate member, the coupling member including a coupling portion extending proximally therefrom, the coupling portion defining at least one protrusion, and wherein the handle is configured to engage the at least one protrusion of the coupling portion.
However, Dallara et al. do not explicitly disclose that the lumen of the elongate member has a size smaller than a size of the first portion of the tissue anchor. McDevitt et al. teach, at least in figures 1-5 and col. 5, line 60 to col. 6, line 5, a lumen of an elongate member (400) having a size smaller than a size of a first portion of the tissue anchor (200). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of McDevitt et al., to modify the elongate member and/or tissue anchor of Dallara et al., so that the lumen of the elongate member has a size smaller than a size of the first portion of the tissue anchor.  Such a modification would allow a pushing force from elongate member to be safely applied to the proximal end of the tissue anchor and prevent damage to the tissue anchor.
With respect to claim 5, Dallara et al. in view of McDevitt et al. do not explicitly disclose that the curved portion of the elongate member has a radius of curvature of approximately 1.1 inches. Nevertheless, it would have been a matter of obvious design choice to size the device, so that it has a radius of curvature as claimed. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level ordinary skill in the art. In re Rose.
With respect to claims 8, 12, 22, and 25-29, Dallara et al. disclose the invention substantially as claimed.  Dallara et al. disclose, at in least in figures 4a-6 and 13-16 and paragraphs [0031] to [0036], [0040] and [0041]; a device, comprising: a sheath (112) having a proximal end portion, a distal end portion, and defining a lumen therethrough, wherein an axis defined by the proximal end portion of the sheath is disposed at an angle with respect to an axis defined by the distal end portion of an elongate member; a stylet (110) having a proximal end portion and a distal end portion, at least a portion of the stylet disposed within the lumen of the elongate member, the stylet being slidably coupled to the sheath such that the stylet is configured to move from a first position to a second position with respect to the elongate member; and a tissue anchor (e.g., 10) configured to be removably coupled to the stylet, at least a portion of the tissue anchor being disposed outside of the lumen defined by the sheath when the tissue anchor is coupled to the stylet (e.g., as shown in fig. 5b), wherein the distal end portion of the stylet (a “pointed distal end") is configured to pierce a filament received in a tissue anchor when the insertion device is in its first configuration, wherein the tissue anchor defines a lumen, the lumen defined by the tissue anchor being configured to receive at least a portion of the stylet, wherein a proximal end portion of the tissue anchor is configured to contact the distal end portion of the sheath when the tissue anchor is coupled to the stylet and the stylet is moved from its first position to its second position, wherein the entire tissue anchor is configured to be disposed outside of the lumen defined by the sheath when the tissue anchor is coupled to the stylet, wherein the tissue anchor includes a first projection (e.g., barb 14) and a second projection (e.g., another barb 14),  wherein the tissue anchor is configured to be frictionally coupled to the stylet (when the stylet is engaged with the lumen of the tissue anchor); wherein the distal end portion of the stylet includes a first portion (proximal of the tip) having a size and a second portion (the tip) having a size, the size of the first portion being larger than the size of the second portion; and wherein the distal end portion (at the tip) of the stylet includes a tapered portion (i.e., “pointed distal end”).
However, Dallara et al. do not explicitly disclose that the tissue anchor defines an aperture configured to receive a portion of a filament, and that the distal end portion of the sheath has a size smaller than a size of a proximal portion of the tissue anchor such that the distal end portion of the sheath is configured to contact the proximal end portion of the tissue anchor when the stylet is moved from the first portion to the second position to remove the tissue anchor from the stylet. McDevitt et al. teach, at least in figures 39-52 and col. 10, lines 5-56; a tissue anchor (200) defining an aperture (227) configured to receive a portion of a filament (228).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of McDevitt et al., to modify the tissue anchor of Dallara et al., so that it defines an aperture configured to receive a portion of a filament. Such a modification would allow the tissue anchor and a suture to fasten soft tissue to bone. 
McDevitt et al. further teach a distal end portion (400) of a sheath having a size smaller than a size of a proximal portion of a tissue anchor (200) such that the distal end portion of the sheath is configured to contact the proximal end portion of the tissue anchor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of McDevitt et al., to modify the sheath of Dallara et al., so that the distal end portion of the sheath has a size smaller than a size of a proximal portion of the tissue anchor such that the distal end portion of the sheath is configured to contact the proximal end portion of the tissue anchor when the stylet is moved from the first portion to the second position to remove the tissue anchor from the stylet.  Such a modification would allow a pushing force from sheath to be safely applied to the proximal end of the tissue anchor and prevent damage to the tissue anchor.
With respect to claims 13-16, Dallara et al. also disclose a method of inserting a tissue anchor (e.g., 10)  into a body of a patient, comprising: coupling the tissue anchor to a distal end portion of a stylet (110) of an insertion device; the insertion device including a sheath (112) having a proximal end portion and distal end portion and defining a lumen, at least a portion of the stylet being disposed within the lumen, at least a portion of the tissue anchor being disposed outside of the lumen; inserting the insertion device into the body while the at least a portion of the tissue anchor is disposed outside of the lumen; moving the stylet of the insertion device proximally such that a portion of the tissue anchor contacts a portion of the sheath so that the tissue anchor is decoupled from the stylet (according to page 6, claim 15 of Dallara et al.); and removing the insertion device from the body, wherein the coupling of the tissue anchor includes moving the stylet to its first position such that a distal end portion of a stylet extends beyond the distal end portion of the sheath, and wherein the decoupling of the tissue anchor includes moving the stylet from its first position to a second position.  However, Dallara et al. do not explicitly disclose that the tissue anchor defines an aperture extending at an angle with respect to a longitudinal axis of the tissue anchor, the aperture being configured to receive a portion of a filament. McDevitt et al. teach, at least in figures 39-52 and col. 10, lines 5-56; a tissue anchor (200) defining an aperture (227) extending at an angle (a transverse angle) with respect to a longitudinal axis of the tissue anchor, the aperture being configured to receive a portion of a filament (228).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of McDevitt et al., to modify the tissue anchor of Dallara et al., so that it defines an aperture extending at an angle with respect to a longitudinal axis of the tissue anchor, the aperture being configured to receive a portion of a filament. Such a modification would allow the tissue anchor and a suture to fasten soft tissue to bone. 
With respect to claim 16, Dallara et al. do not explicitly disclose inserting a filament into the aperture defined by the tissue anchor prior to coupling the tissue anchor to the stylet. McDevitt et al. teach, at least in figures 6 and 39-43 and col. 5, lines 27-59 and col. 10, lines 5-16; a method with an inserter device (400), the method including inserting a filament (228) into an aperture (227) defined by a tissue anchor (200) prior to coupling the tissue anchor to a stylet (15). It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of McDevitt et al., to modify the method of Dallara et al., so that a filament is inserted into an aperture defined by the tissue anchor prior to coupling the tissue anchor to the stylet. Such a modification would conveniently allow a tissue anchor and a filament to be inserted together into a patient for fastening soft tissue to bone.
Response to Amendment
Applicant’s arguments with respect to claims 1-8, 12-16, 22, and 25-29 have been considered but are moot in view of new and restated grounds of rejection.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771